438 F.2d 968
UNITED STATES of America, Plaintiff-Appellee,v.Cleona HOOPER, Defendant-Appellant.
No. 20205.
United States Court of Appeals, Sixth Circuit.
July 2, 1970.

Dale Quillen, Nashville, Tenn., on brief, for defendant-appellant.
W. Thomas Dillard, Knoxville, Tenn., for plaintiff-appellee; John L. Bowers, Jr., U. S. Atty., Edward E. Wilson, Asst. U. S. Atty., Knoxville, Tenn., on brief.
Before McCREE and BROOKS, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
Following a jury trial the defendant-appellant appeals from his conviction of violating the Internal Revenue Laws Title 26 U.S.C. §§ 5686[a] and 5601[a] [12]). He contends the laws upon which the indictment was based are unconstitutional, but this was decided adversely to his contention in United States v. Whitehead, 424 F.2d 446 (6th Cir. 1970). His other contention that a search warrant was improperly executed is also without merit.


2
Affirmed.